                                                                 Case 2:20-cv-01944-TLN-CKD Document 14 Filed 10/05/20 Page 1 of 2


                                                            1    HOLLAND & KNIGHT LLP
                                                                 Thomas D. Leland (Pro Hac Vice)
                                                            2    Leah E. Capritta (Pro Hac Vice)
                                                                 1801 California Street, Suite 5000
                                                            3    Denver, Colorado 80202
                                                                 Telephone: (303) 974-6660
                                                            4    Facsimile: (303) 974-6659
                                                                 Email: thomas.leland@hklaw.com
                                                            5            leah.capritta@hklaw.com

                                                            6    John Kern (SBN 206001)
                                                                 50 California Street, 28th Floor
                                                            7    San Francisco, CA 94111
                                                                 Telephone: (415) 743-6900
                                                            8    Facsimile: (415) 743-6910
                                                                 Email: john.kern@hklaw.com
                                                            9
                                                                 Rachel Agius (SBN 305934)
                                                            10   150 N. Riverside Plaza, Ste. 2700
                                                                 Chicago, Illinois 60606
                                                            11   Telephone: (312) 263-3600
                                                                 Facsimile: (312) 578-6666
                                                            12   Email: rachel.agius@hklaw.com
                       1801 California Street, Suite 5000
Holland & Knight LLP

                           Denver, Colorado 80202




                                                            13   Attorneys for Defendant
                             Fax: 303.974.6659
                              Tel: 303.974.6660




                                                                 VISTA ENERGY MARKETING, L.P. and IRISH MARKETING LLC
                                                            14
                                                                                           UNITED STATES DISTRICT COURT
                                                            15                        FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                                                               SACRAMENTO DIVISION
                                                            16

                                                            17   MONICA YOSHIDA, individually and on     )      Case No.: 2:20−CV−01944−TLN−CKD
                                                                 behalf of all others similarly situated,)
                                                            18                             Plaintiffs,   )      ORDER GRANTING STIPULATION
                                                                                                         )      TO EXTEND TIME FOR
                                                            19   vs.                                     )      DEFENDANTS TO RESPOND TO
                                                                                                         )      AMENDED COMPLAINT
                                                            20   VISTA ENERGY MARKETING LP, a Texas )
                                                                 limited partnership; IRISH MARKETING    )
                                                            21   LLC, a Texas limited liability company; )
                                                                 RANSLEM CAPITAL LP, a Texas limited     )
                                                            22   partnership; WHALE FAMILY               )
                                                                 INVESTMENTS LP, a Texas limited         )
                                                            23   partnership; DAVID RANSLEM, an          )
                                                                 individual; MICHAEL WHALEN, an          )
                                                            24   individual; RETHINK DIRECT INC., a      )
                                                                 Pennsylvania corporation; KENNY         )
                                                            25   MCGUFFEY, an individual; TRAVIS SMITH, )
                                                                 an individual;                          )
                                                            26                            Defendants.    )
                                                                                                         )
                                                            27
                                                                                                            1
                                                            28   ORDER GRANTING STIPULATION TO EXTEND                  CASE NO.: 2:20−CV−01944−TLN−CKD
                                                                 TIME FOR DEFENDANTS TO RESPOND TO AMENDED
                                                                 COMPLAINT
                                                                 Case 2:20-cv-01944-TLN-CKD Document 14 Filed 10/05/20 Page 2 of 2


                                                            1           IT IS HEREBY ORDERED:
                                                            2           1.     The Stipulation to Extend Time for Defendants to Respond to the Amended Complaint
                                                            3
                                                                 is GRANTED.
                                                            4
                                                                        2.     Pursuant to the Parties’ agreement, Defendants Vista Energy Marketing, L.P., Irish
                                                            5
                                                                 Marketing LLC, together with Ranslem Capital LP, Whale Family Investments LP, David Ranslem,
                                                            6

                                                            7    and Michael Whalen will answer or otherwise respond to Plaintiff’s Amended Complaint on or before

                                                            8    October 31, 2020.

                                                            9
                                                                 DATED: October 5, 2020
                                                            10

                                                            11                                                         Troy L. Nunley
                                                                                                                       United States District Judge
                                                            12
                       1801 California Street, Suite 5000
Holland & Knight LLP

                           Denver, Colorado 80202




                                                            13
                             Fax: 303.974.6659
                              Tel: 303.974.6660




                                                            14

                                                            15

                                                            16

                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27
                                                                                                               2
                                                            28   ORDER GRANTING STIPULATION TO EXTEND                       CASE NO.: 2:20−CV−01944−TLN−CKD
                                                                 TIME FOR DEFENDANTS TO RESPOND TO AMENDED
                                                                 COMPLAINT
